 1

 2
                                                                                           FILED IN THE
                                                                                       U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF WASHINGTON
 3

 4                                                                                Mar 01, 2019
                                                                                      SEAN F. MCAVOY, CLERK
 5
                               UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF WASHINGTON
 7

 8   SCOTT M.,1                                            No.     4:18-CV-5005-EFS

 9                                   Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
10                   v.                                    MOTION FOR SUMMARY
11                                                         JUDGMENT, DENYING
     NANCY A. BERRYHILL, Commissioner                      DEFENDANT’S MOTION FOR
12   of Social Security,                                   SUMMARY JUDGMENT, AND
                                                           REMANDING
13                                   Defendant.
14
                                                           CLERK’S OFFICE ACTION
15                                                         REQUIRED

16           Before the Court, without oral argument, are cross-summary-judgment

17   motions, ECF Nos. 15 & 19. Plaintiff Scott M. appeals the Administrative Law
18
     Judge’s (ALJ) denial of benefits.2 Plaintiff contends the ALJ: (1) erred in rejecting
19
     the U.S. Department of Veteran Affairs’ (VA) finding that Plaintiff was disabled;
20
     (2) improperly rejected the opinions of Plaintiff’s medical care providers;
21

22   (3) improperly rejected Plaintiff’s impairments at step two; (4) improperly rejected

23   lay witness testimony; (5) improperly rejected Plaintiff’s subjective complaints; and

24

25   1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
         initial. See LCivR 5.2(c). When quoting the Administrative Record in this order, the Court will
26       substitute “Plaintiff” for any other identifier that was used.
     2   ECF No. 1.




                       ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 1
 1   (6) conducted an improper step five analysis.3 The Commissioner of Social Security
 2
     (“Commissioner”) asks the Court to affirm the ALJ’s decision. After reviewing the
 3
     record and relevant authority, the Court is fully informed. For the reasons set forth
 4
     below, the Court finds that the ALJ failed to provide persuasive, specific, valid
 5
     reasons, supported by substantial evidence to reject the VA’s disability
 6

 7   determination. Further, the Court cannot find that this was a harmless error.

 8   Accordingly, the Court grant’s Plaintiff’s Motion for Summary Judgment, denies the
 9   Commissioner’s Motion for Summary Judgment, and remands for further
10
     proceedings.
11
                                        I.      Standard of Review
12
            On review, the Court must uphold the ALJ’s determination that the claimant
13

14   is not disabled if the ALJ applied the proper legal standards and there is substantial

15   evidence in the record as a whole to support the decision.4 “Substantial evidence

16   means more than a mere scintilla, but less than a preponderance. It means such
17
     relevant evidence as a reasonable mind might accept as adequate to support a
18
     conclusion.”5 The Court will also uphold “such inferences and conclusions as the
19
     [ALJ] may reasonably draw from the evidence.”6
20

21          In reviewing a denial of benefits, the Court considers the record as a whole,

22   not just the evidence supporting the ALJ’s decision.7 That said, the Court may not

23
     3   ECF No. 15 at 5.
24   4   Delgado v. Heckler, 722 F.2d 570, 572 (9th Cir. 1983) (citing 42 U.S.C. § 405(g)); Brawner v. Sec’y
         of Health & Human Servs., 839 F.2d 432, 433 (9th Cir. 1987).
25   5   Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citations and
         internal quotation marks omitted).
26   6   Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
     7   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989).




                       ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 2
 1   substitute its judgment for that of the Commissioner. If the evidence supports more
 2
     than one rational interpretation, a reviewing court must uphold the ALJ’s decision.8
 3
     Further, the Court “may not reverse an ALJ’s decision on account of an error that is
 4
     harmless.”9 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
 5
     nondisability determination,”10 and where the reviewing court “can confidently
 6

 7   conclude that no reasonable ALJ, when fully crediting the testimony, could have

 8   reached a different disability determination.”11
 9                   II. Facts, Procedural History, and the ALJ’s Findings12
10
              Plaintiff Scott M. is 57 years old and lives in West Richland, Washington.
11
     Plaintiff filed an application for social security disability, dated September 1, 2013,
12
     alleging a disability onset date of May 18, 2012.13 Plaintiff’s claim was initially
13

14   denied, and upon reconsideration, Plaintiff requested a hearing before an ALJ on

15   July 24, 2014, which was held on March 22, 2016.14 On June 27, 2016, the ALJ,

16   Tom L. Morris, rendered a decision denying Plaintiff’s claim.15
17
              At step one,16 the ALJ found Plaintiff had not engaged in substantial gainful
18
     activity since May 18, 2012, the alleged onset date.17
19

20
     8    Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984).
21   9    Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
     10   Id. at 1115 (quotations and citation omitted).
22   11   Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (citation omitted).
     12   The facts are only briefly summarized. Detailed facts are contained in the administrative
23        hearing transcript, the ALJ’s decision, and the parties’ briefs.
     13   AR 22.
24   14   Id.
     15   AR 37.
25   16   The applicable five-step disability determination process is set forth in the ALJ’s decision, AR 20–
          21, and the Court presumes the parties are well acquainted with that standard process. As such,
26        the Court does not restate the five-step process in this order.
     17   AR 24.




                        ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 3
 1           At step two, the ALJ found Plaintiff had the following severe medical
 2
     impairments: disorders of the gastrointestinal system/gastroesophageal reflux
 3
     disorder (GERD); obesity; essential hyperextension; disorders [of] the muscles,
 4
     ligaments, and fascia; affective disorder; and anxiety disorder.18
 5
             At step three, the ALJ found that Plaintiff did not have an impairment that
 6

 7   met the severity of a listed impairment.19

 8           At step four, the ALJ found that Plaintiff had the residual functional capacity
 9   (RFC) to perform light work.20 He found that Plaintiff can occasionally lift and/or
10
     carry 20 pounds and can frequently lift and/or carry 10 pounds.21 He can also stand
11
     and/or walk with normal breaks for a total of about six hours in an eight-hour
12
     workday, and can sit with normal breaks for the same.22 He would need to
13

14   periodically alternate standing with sitting, and can frequently climb ramps and

15   stairs.23 He could also occasionally climb ladders, ropes, and scaffolds, as well as

16   stoop, kneel, crouch, and crawl.24 The ALJ noted that he should avoid concentrated
17
     exposure to extreme cold, vibration, and hazards such as dangerous machinery and
18
     unprotected heights.25
19
             The ALJ also found that Plaintiff is capable of unskilled, simple work tasks
20

21   and well-learned detailed tasks with customary breaks and lunch.26 He can have

22
     18   Id.
23   19   Id.
     20   AR 26.
24   21   Id.
     22   Id.
25   23   Id.
     24   Id.
26   25   AR 26.
     26   AR 27.




                     ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 4
 1   superficial interaction with coworkers, and there can be occasional material changes
 2
     to the work environment.27 The ALJ noted he may be off task about ten percent over
 3
     the course of an eight-hour workday.28
 4
             In reaching these conclusions, the ALJ found that Plaintiff’s medically
 5
     determinable impairments could reasonably be expected to cause the alleged
 6

 7   symptoms.29 However, the ALJ stated Plaintiff’s statements regarding the intensity,

 8   persistence and limiting effects of those symptoms were not entirely consistent with
 9   the evidence presented in the record.30
10
             When determining Plaintiff’s RFC, the ALJ gave great weight to Dr. Olegario
11
     Ignacio, who provided a Disability Determination Explanation, as well as the DDS
12
     opinions of Dr. Leslie Postovoit and Dr. Patricia Kraft.31 He assigned little weight to
13

14   the report from Deloros Conrad, LICSW, and partial weight to the opinion of

15   Plaintiff’s mother.32 Finally, the ALJ assigned little to no weight to the VA’s

16   disability determination.33
17
             At step five, the ALJ found Plaintiff was not able to perform any past relevant
18
     work, including his experience as a procurement clerk and school bus driver.34
19
     However, given his age, education, work experience, and RFC, the ALJ found that
20

21   there exist significant numbers of jobs that Plaintiff may perform.35

22
     27   Id.
23   28   Id.
     29   AR 28.
24   30   Id.
     31   AR 32–33.
25   32   AR 33–34.
     33   AR 34–35.
26   34   AR 35.
     35   AR 36.




                      ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 5
 1            The ALJ issued its decision to deny Plaintiff benefits on June 27, 2016.36 The
 2
     Appeals Council denied Plaintiff’s request for review,37 making the ALJ’s decision
 3
     the Commissioner’s final decision for the purposes of judicial review.38 Plaintiff filed
 4
     this lawsuit on January 5, 2018.39
 5
                                      III.    Applicable Law & Analysis
 6

 7        A. The ALJ did not provide persuasive, specific, and valid reasons to

 8            discount the VA’s disability determination.
 9            Plaintiff argues that the ALJ erred in assigning “little to no weight” to the
10
     VA’s determination that Plaintiff was 100% disabled, and that the ALJ failed to cite
11
     persuasive and specific reasons to discount the determination.40 He states that the
12
     VA’s finding was supported “by several hundred pages of medical records.”41
13

14   Defendant argues that the ALJ’s reasons were specific, valid, and supported by the

15   record     because      he     stated     differences     between       VA     and     SSA     disability

16   determinations.42
17
              The VA’s disability determination is not binding on an ALJ.43 However, an
18
     ALJ must “ordinarily give great weight to a VA determination of disability.”44 45 The
19

20   36   AR 37.
     37   AR 1–3.
21   38   See 42 U.S.C. § 1383(c)(3); 20 C.F.R. §§ 416.1481, 422.210.
     39   ECF No. 1.
22   40   ECF No. 15 at 8–9.
     41   Id.
23   42   ECF 19 at 15–18.
     43   20 C.F.R. § 404.1504.
24   44   McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002).
     45   The Court notes that 20 C.F.R. § 404.1504 has been amended in March, 2017 to read as follows:
25        “[I]n claims filed . . . on or after March 27, 2017, we will not provide any analysis in our
          determination or decision about a decision made by any other governmental agency . . . about
26        whether you are disabled . . . or entitled to benefits. However, we will consider all of the supporting
          evidence underlying the other governmental agency . . . decision that we receive as evidence in




                        ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 6
 1   ALJ may assign less weight to the determination if he gives “persuasive, specific,
 2
     valid reasons for doing so that are supported by the record.”46 An ALJ’s rejection of
 3
     a VA disability rating “on the general ground that the VA and SSA disability
 4
     inquiries are different” is not a valid reason.47
 5
              On July 1, 2014, the VA issued a disability determination of 100% from
 6

 7   October 23, 2013 onward.48 The ALJ discounted this determination, and after

 8   reciting several differences between the VA and SSA disability determinations, gave
 9   only the following explanation:
10
                      Although they provided a basis for their determination, the
11                    VA did not provide an individualized assessment that
                      focuses on a claimant’s ability to perform work in the
12                    national economy. Thus, I assign these numeric ratings
                      little to no weight.49
13

14            This Court has previously found nearly identical language to be “little more

15   than generalized critiques,” and insufficient to show persuasive, valid reasons for

16   refusing to afford great weight to the determination.50 Instead, this comparison
17
     merely and impermissibly distinguishes the VA determination from the SSA.51
18

19

20

21

22        your claim . . .” See also 20 C.F.R. § 416.904. However, because Plaintiff’s claim was filed prior to
          March 27, 2017, the ALJ was required to follow applicable regulations and precedent as stated.
23   46   McCartey, 298 F.3d at 1076.
     47   Valentine v. Comm’r of Social Sec. Admin., 574 F.3d 685, 695 (9th Cir. 2009).
24   48   AR 709.
     49   AR 35. The Court additionally notes that the ALJ did consider the VA medical records
25        accompanying the disability determination. Id.
     50   See Parker v. Comm’r of Social Sec. Admin., No. 2:16-cv-0087-SMJ, 2017 WL 4158617 at *7–8
26        (E.D. Wash. Sep. 19, 2017).
     51   Valentine, 574 F.3d at 695.




                        ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 7
 1           The Court cannot conclude that this error is harmless, therefore the Court
 2
     remands for additional proceedings.52 The VA determination may have been an
 3
     important factor in determining Plaintiff’s RFC, therefore further administrative
 4
     proceedings are required to fully develop the record.53 Because the Court cannot say
 5
     with certainty that no reasonable ALJ could reach a different conclusion if this
 6

 7   evidence were considered,54 the Court instructs the ALJ to reconsider the VA

 8   disability determination on remand.
 9        B. The ALJ must evaluate Plaintiff’s subjective symptom statements and
10
             medical and non-medical providers on remand.
11
             The evaluation of a claimant’s symptom statements and their resulting
12
     limitations relies, in part, on the assessment of medical evidence, as well as the
13

14   opinions of medical and non-medical sources.55 Therefore, in light of a remand for

15   the ALJ to address the VA disability determination, the ALJ should conduct a new

16   assessment of Plaintiff’s subjective symptom statements and of the opinions of
17
     Plaintiff’s medical or non-medical sources when determining Plaintiff’s RFC. The
18
     Court therefore declines to rule on the remaining issues Plaintiff raises at this time.
19
                                               IV.     Conclusion
20

21           The ALJ improperly discounted the VA’s disability determination. Thus, for

22   the reasons discussed above, the Court reverses the ALJ’s decision and remands for

23
     52   See Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1099–1102 (9th Cir. 2014) (absent
24        rare circumstances, remand for additional proceedings is appropriate in the instance of harmful
          error).
25   53   See id. at 1101 (where “not all essential factual issues have been resolved, a remand for an award
          of benefits is inappropriate”) (citations omitted).
26   54   See Marsh, 792 F.3d at 1173.
     55   20 C.F.R. § 404.1529(c).




                       ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 8
 1   the ALJ to reconsider the VA disability determination and conduct any additional
 2
     proceedings, including further development of the record, as he sees fit.
 3
              Accordingly, IT IS HEREBY ORDERED:
 4
              1.        Plaintiff’s Motion for Summary Judgment, ECF No. 15, is GRANTED.
 5
              2.        The Commissioner’s Motion for Summary Judgment, ECF No. 19, is
 6

 7                      DENIED.

 8            3.        This case is REMANDED to the Commissioner of Social Security
 9                      pursuant to 42 U.S.C. § 405(g) for further proceedings consistent with
10
                        this Order.
11
              4.        JUDGMENT is to be entered in the Plaintiff’s favor.
12
              5.        The case shall be CLOSED.
13

14            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16            DATED this 1st                day of March 2019.
17

18                                              s/Edward F. Shea
                                                 EDWARD F. SHEA
19                                       Senior United States District Judge
20

21

22

23

24

25

26


     Q:\EFS\Civil\2018\18-5005;Scott M.SS Order Grant P MSJ.LC01.docx

                           ORDER GRANTING PLAINTIFF’S SUMMARY JUDGMENT MOTION - 9
